Case 1:18-cv-02817-PJM Document 46-2 Filed 07/12/19 Page 1of5

EXHIBIT
Case 1:18-cv-02817-PJM Document 46-2 Filed 07/12/19 Page 2 of 5

SHAME ON YOU
OPEN LETTER TO LAWMAKERS WHO ISSUED OUR DEATH SENTENCE.

Shame on YOU Maryland State lawmakers. YOU* have handed Retirees from the State of Maryland
a Death Sentence. Did YOU review the facts of this issue before YOU voted to discontinue
prescription drug benefits for State Retirees? Did YOU contemplate the consequences of your vote?
Did YOU consider the 90,000 lives that would be forever affected? Or the State Employees now
eligible for retirement?

 

Fact: The State Retirees paid into the State of Maryland Retirement System millions of

doilars.

Fact: 90,000 State Retirees were promised Health coverage and Prescription Drug Coverage

by the State of Maryland.

Fact: These State Retirees were forced to go years without pay raises and stayed because of

their retirement benefits,

Fact: These State Retirees were forced to furlough but stayed in their positions because of

their retirement benefits.
“Fact: YOU dropped prescription drug coverage in 2011 and didn’t inform Retirees for
Seven years.

Fact: Medicare Part D increases the cost of one cancer drug from $800 a ycar to $10,000 a

year out of pocket costs. Can YOU afford that? They can’t.

Fact:. Medicare Part D increases the cost of one diabetes insulin from $200 a year to

$2400.00 a year out of pocket costs. We have State Reurees who take three. Can
YOU afford that? They can’t.

Consequence: Since Medicare Part D does not cover all prescription drugs that was covered

by Maryland Retirement System, many State Retirees will have to decide between food and

medicine. With limited fixed income the choice has been made by YOU. Taking away their
prescriptions is sentencing these State Retirees to a very unpleasant end to their lives.

YOU balanced the budget on the backs of the State Employees. Taking their prescriptions
away is the last straw. Do YOU remember that these same people put YOU back in office? They
had no idea how YOU had destroved their lives seven years ago. How could YOU look them in the
cye and ask for their vote, knowing YOU had stripped them of their future? Was this your purpose
or are YOU living in the Land of Oz without brains, coutage or a heart?

These workers are pleading for YOU to do the tight thing. Reverse your stance and vive them
their drug coverage back. Hold a special session on this issue. 1f YOU weren’t informed before YOU
arc now. Now knowing that without theic medicine the life of a State Retiree will deteriorate slowly
does that place this issue in petspectiver What is the life of a State Retiree worth? Hopefully more
than a pair of ruby red slippers.

YOU now have the opportunity to right a wrong. To undo a grave injustice. Do the right
thing. Value their lives, respect their sacrifices that ensured that Maryland kepr its AAA bond rating.

Do the righr thing.

*YOU refers to the lawmakers who voted to discontinue Prescription Drug Benefits to

State Retirees.
See Attached List,

FROM: KEN FITCH ON BEHALF OF MARYLAND STATE RETIREES
Case 1:18-cv-02817-PJM Document 46-2 Filed 07/12/19 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEGISLATORS WHO TOOK AWAY DRUG COVERAGE
who are STILL IN OFFICE
Couitity Neme of Delegate or “Ny oote.
Senator 2
election
Prince
George
Barnes, Ben YES
a Benson, Joanne YES
Currie, Ulysses NO
| Davis, Derek YES
Frush, Barbara NO
Gaines, Tawana YES
Healey, Anne YES
__ Howard, Carolyn NO _
Holmes, Marvin | YESS |
Miller, Thomas V. Mike YES
Muse, C. Anthony NO |
Peters, Douglas, J YES
Pena-Melnyk, Joseline =| YES
Pinsky, Paul YES
Valderrama, KL YES
Valentino-Smith, G __ YES
Vallario, Joseph NO |
_ Walker, Jay {YES
Somerset
Mathias, James __YES
Washington —
Young, Ronald _ YES |
Edwards, George YES
Wicomico
Mathias, James | yes |
Worchester _ _ _. 2
Mathias, James | YES

 

 

 
Case 1:18-cv-02817-PJM Document 46-2 Filed 07/12/19 Page 4 of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UPDATED
LEGISLATORS WHO TOOK AWAY DRUG COVERAGE
who are STILLIN OFFICE
RUNNING
County mane ona or loon 2018
election
Alleghany
Beitze!l, Wendell ¥ES
Edwards, George YES
Anne
Arunde! _
Astle, John NO
Barnes, Ben YES
= Beidle, Pamela NO
Busch, Mike YES
Degrange, James NO
s Frush, Barbara NO
: Rosapepe, James YES
Sophocleus, A NO
Baltimore
City a
Anderson, Curt. YES
Branch, Talmadge YES
| Clippinger, Luke YES
Conaway, Frank Jr. YES
= Conway, Joan NO |
| Ferguson, Bill YES |
Gienn, Cheryl YES
Haynes, Keith / YES
McFadden, Nathaniel NO
Mcintosh, Maggie YES |
Rosenberg, Samuel YES
; Washington, M YES |
Baltimore Co
Bromwell, Eric YES |
Kelley, Delores YES
Kasemeyer, Edward NO |
Klausmeier, Katherine YES
Jones, Adrienne YES
Lafferty, Stephen YES
Morham, Dan NO
Stein, Dana YES
L Zirkin, Bobby YES

 

 

 

 

—
Case 1:18-cv-02817-PJM Document 46-2 Filed 07/12/19 Page 5of5

 

UUPUPLEGISLATORS WHO TOOK AWAY DRUG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGE who are STILL IN OFFICE
County Name of Delegate or “WN 201e.
Senator :
election
Calvert
Miller, Thomas V Mike | YES
Charles .
Jameson, Sally NO
Middleton, Thomas NO
Miller, Thomas V Mike NO
Wilson, C.T. YES
Frederick
Young, Ronald Yes
Garrett
Bietzel, Wendell VES
Edwards, George YES
Howard
Pendergrass, Shane YES
Turner, Frank NO
Viontgomery
ae Barkley, Charles NO
Barve, Kumar YES
Carr, Alfred WES
Cullison, Bonnie YES
Dumais, Kathleen YES
a Frick, William NO
Gilchrist, Jim YES
Guiterrez, Ana Sol NO
Hixon, Sheila NO
Kaiser, Anne YES
Kelly, Ariana YES
King, Nancy YES
_| Kramer, Ben YES
Luedtke, Eric YES
Madeleno, Richard YES
Manno, Roger NO
_ Miller, Ariana NO
Resnik, Kirill YES
Robinson, Shane YES
Waldstreicher, Jeff YES |

 

 
